Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed on 12/22/2021.  Claims 20-22 have been added.  Claims 1, 7-22 are pending.  Claims 9-14 are withdrawn from further consideration as being drawn to a non-elected invention, in accordance with 37 CFR 1.142(b).  Applicant’s arguments have been considered.  Claims 1, 7-8, 15-22 are finally rejected for reasons below.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 1/20/2022 has been placed in the application file and the information referred to therein has been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7, 8, 15-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lopez (US 2010/0092841).

the core comprises an alloy, the alloy comprising platinum (Pt), a transition metal, and a metal oxide [0032, 0033], and the shell comprises Pt [0034], and
Regarding Chemical Formula 1 PtMaCb; wherein in Chemical Formula 1, M denotes the transition metal, C denotes a metal oxide, a range of a is approximately 0.33<a<1.0, and a range of b is approximately 0.25<b<1.0, Lopez discloses that the core contains a transition metal AND a metal oxide [0093].
Regarding claim 1, the transition metal is copper (Cu), and the metal oxide is Tin oxide (SnO2) [0032, 0033].
Regarding claim 1, in the core, a content of the Cu and the SnO2 with respect to the Pt is approximately 43.3 to 96.6 parts by weight with respect to total 100 parts by weight of Pt, Lopez discloses an example of a transition metal and a metal oxide core, and a Pt shell [0096].  Considering the broadness of the claimed range, it is noted that proportioning each component in a suitable amount would have been within the skill of an ordinary artisan, absent criticality of the claimed range.
Regarding claim 1, the limitation “wherein, in the core, a content of the tin oxide with respect to the Cu is approximately 25 to 100 parts by weight with respect to total 100 parts by weight of the Cu, Lopez discloses an example of a transition metal and a metal oxide core [0096].  Considering the broadness of the claimed range, it is noted that proportioning each component in a suitable amount would have been within the skill of an ordinary artisan, absent criticality of the claimed range.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the amount of the shell or the core depending on the amount of desired catalytic activity.
Regarding claim 8, an electrode catalyst for fuel cells, the electrode catalyst comprising: a cathode electrode; an anode electrode disposed opposite to the cathode electrode; and an electrolyte film disposed between the cathode electrode and the anode electrode, Lopez discloses that the electrocatalyst particles are used for fuel cells [0001].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the electrocatalyst particles of Lopez in fuel cells for the benefit of generating electricity.
Regarding claim 15, Lopez discloses an electrode catalyst for a fuel cell, the electrode catalyst comprising a core and a shell wherein:
The core comprises platinum, copper, and tin oxide [0032, 0033].  The shell comprises platinum, gold, iridium, rhodium [0034].
Regarding claim 15, the core comprises an alloy represented by Chemical Formula 1: PtMaCb; wherein in Chemical Formula 1, Pt is platinum, M is copper, C is a tin oxide, “a” is approximately 0.33<a<1.0, and “b” is approximately 0.25<b<1.0, Lopez 
Regarding claim 15, the shell comprises a compound represented by Chemical Formula 2: PtNc wherein Pt is platinum, N is gold, iridium, or rhodium, or “c” is content of N per mole and is approximately 0<c<1, Lopez discloses that the shell contains precious metals [0034].  Absent criticality of the claimed ranges, it is noted that proportioning each component in a suitable amount would have been within the skill of an ordinary artisan.
Regarding claim 16, “c” is 0 [0034].
Regarding claim 17, in the core, a content of Cu and SnO2 with respect to Pt is approximately 43.3 to 96.6 parts by weight with respect to total 100 parts by weight of Pt.  Lopez discloses that the core contains transition metals and metal oxides [0032, 0033].  Absent criticality of the claimed ranges, it is noted that proportioning each component in a suitable amount would have been within the skill of an ordinary artisan.
Regarding claim 18, in the core, a content of the SnO2 with respect to Cu is approximately 25 to 100 parts by weight with respect to total 100 parts by weight of Cu.  Lopez discloses that the core contains transition metals and metal oxides [0032, 0033].  Absent criticality of the claimed ranges, it is noted that proportioning each component in a suitable amount would have been within the skill of an ordinary artisan.
Regarding claim 19, a fuel cell comprising the electrode catalyst of claim 16.

.

Response to Arguments
Arguments dated 12/22/2021 are addressed below:
Applicant’s arguments to In re Kerkhoven are moot in view of the new grounds of rejection.

Regarding claim 1, the limitation “wherein, in the core, a content of the tin oxide with respect to the Cu is approximately 25 to 100 parts by weight with respect to total 100 parts by weight of the Cu, Lopez discloses an example of a transition metal and a metal oxide core [0096].  Considering the broadness of the claimed range, it is noted that proportioning each component in a suitable amount would have been within the skill of an ordinary artisan, absent criticality of the claimed range.
Regarding claim 20-22, wherein the a and the b are each 1.0, The Examiner agrees that Tables 1 and 2 show superior results of Example 1 compared with the comparative examples 1 and 2.  However, none of the comparative examples show a core having both a transition metal AND a metal oxide, as disclosed by Lopez.  Lopez discloses an example of a transition metal and a metal oxide core, [0094].  It is noted that proportioning each component in a suitable amount would have been within the skill 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724